DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-14 are pending. 

Quayle Action

2.	This application is in condition for allowance except for the following formal matters: 
The claim objections of claims 1-14 in the “Claim Objections” section and Specification section. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner’s Note on Claims 1-8

3.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movement route information management unit”, “ a plurality of communication units” (FIG. 3, 205, 206), “a mobile communication planning unit” (FIG. 3, 308), “ a communication control unit” (FIG. 3, 308) in claim 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Specification

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests a new title include wording including the terms “cost”, “scheduling”, “route”, “environment” and/or “area”.

Claim Objections

5.	Claims 1-14 are objected to because of the following informalities:  
Claim 1, lines 11 recites “the communication device” which should read “a communication device”.
Claim 9, lines 14 recites “the communication device” which should read “a communication device”.
	The dependent claims 2-8 and 10-14 recite the same limitations as the independent claims and are objected for the similar reasons as the independent claims 1 and 9.
Claim 12, lines 5-6 recites “the data” which should read “the transmittable data”.
Claim 13, line 11 recites “the movement route” which should read “the movement route information”. 

Claim 13, line 9 recites “the movement route” which should read “the movement route information”. 
Appropriate correction is required.

Allowable Subject Matter

6.	Claims 1-14 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.

Reasons for Allowance

7.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… communication environment information which contains a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost; a mobile communication planning unit which calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and a communication control unit which selects the communication device according to the calculated communication scheduling information…in combination with other limitations recited as specified in claim 1.

In claim 9,… communication environment information which includes a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost, the communication control method comprising: scheduling mobile communication in which the processing device calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and controlling communication in which the processing device selects the communication device according to the calculated communication scheduling information…in combination with other limitations recited as specified in claim 9.

The first closest prior art of record is Ono et al, US 2005/0185653 (as cited in the IDS dated 10/10/2019) hereafter Ono. Ono [0025]-[0028] discloses a quality acquiring unit that acquires communication quality information for each of the plural networks, a storing unit that stores conditions required by an application using the networks, a selecting unit that compares the required conditions in the storing unit and the communication quality information of the respective networks and selects a network satisfying the required conditions; and a communication control unit that performs communication via the network selected by the selecting unit. Ono does not explicitly disclose communication environment information which contains a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost; a mobile communication planning unit which calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a 

The second closest prior art of record is Matsunaga, US 2010/0174436 hereafter Matsunaga. Matsunaga [0024] discloses the state recognition element recognizes a task information denoting at least a task execution point where a task is being executed or is scheduled to be executed by the robot as the state of the robot; and the route evaluation element evaluates the cost of a travel route candidate which satisfies a task requisite that a task execution point is included therein lower than the cost of the other travel route candidates which do not satisfy the task requisite according to the recognition result by the state recognition element. Matsunaga does not explicitly disclose communication environment information which contains a position of each communication area, a communication quality of the communication device available in 

The third closest prior art of record is May, US 2012/017075 hereafter Mays. Mays discloses calculating the best route based on predefined trip requirements, including cost, schedule, route preferences, and/or risk of potential delays. Mays does not explicitly disclose communication environment information which contains a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost; a mobile communication planning unit which calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and a communication control unit which selects the communication device according to the calculated communication scheduling information (as disclosed in claim 1) and communication environment information which includes a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost, the communication control method comprising: scheduling mobile communication in which the processing device calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and controlling communication in which the processing device selects the communication device according to the calculated communication scheduling information (as disclosed in claim 9).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.’



Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tenzer et al, US 2007/0173991 paragraph [0037] discloses schedules or routing information for each vehicle can be used to define the threshold date values or routes of desired use for each vehicle. Scheduling or routing system containing scheduling information or route information is integrated with a diagnostic system that can determine a vehicle's location or the time at which it is being used.
Mason et al, US 2016/0334236 paragraph [0115] discloses the routing module 200 may select one or more access paths associated with each site to be visited and may generate a number of routes based on different selected access paths in an attempt to determine a combination of access paths, site ordering, and routes between sites that result in a lowest-cost solution. Thus, in some cases, an access path that is optimal when a driver is visiting a single location.

9.	This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469